POLEN, Judge.
The wife, Sue Cardozo, appeals a final judgment of dissolution of marriage, asserting notice of the final hearing was inadequate. We agree and reverse.
The trial court’s order fixing the date of the final hearing for April 17, 1997, is dated March 27, 1997, and was filed on March 31, 1997. The order thus fails to provide the thirty-day notice required under Florida Rule of Civil Procedure 1.440(c). The husband’s subsequent Notice of Hearing also fails to comply with rule 1.440(c). Failure to comply with rule 1.440(c) in setting a final hearing in a dissolution matter constitutes reversible error and requires remand for a new trial. Rivera v. Rivera, 562 So.2d 833, 834 (Fla. 1st DCA 1990).
*146We also note the final judgment contains no provision regarding shared parental responsibility, an issue raised by the pleadings. The failure to address and determine an issue raised by the pleadings in a dissolution matter is an error of omission. Glover v. Glover, 601 So.2d 231 (Fla. 1st DCA 1992). On remand the trial court should rule on the issue of shared parental responsibility.
REVERSED and REMANDED.
GLICKSTEIN and DELL, JJ., concur.